DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: Para [0136] of specification describes the “the pits have a depth of approximately 10 to 80 nm” which are on the surface of the third layer as claimed.  However para [0016] describes a third layer with a thickness of 0.25 to 2 nm which is contradictory as claimed and shown which is not supported by the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Stoffels et al (US 2019/0051732 A1) in view of Chen et al (US 2020/0111891 A1) in view of Kim et al. (US PGPUB 2015/0001556 A1)

Regarding claim 1: Stoffels teaches in Fig. 1, 3 about a nitride semiconductor substrate comprising at least a layered structure made of group 13 nitride semiconductors, wherein
a first layer 4, a second layer 3 having a wider band gap than the first layer, and a third layer 2 containing a P-type conductive impurity at a concentration of 5E+18 atoms/cm3 or more (Fig. 3, [0094]) are stacked in this order in the layered structure, and a maximum concentration of P-type conductive impurity in the first layer is 10% or less (can be interpreted as undoped) of a concentration of P-type conductive impurity in the third layer ([0095] teaches GaN channel layer which does not talk about doped and therefore can be interpreted as undoped. Chen also teaches in Fig. 4 about the similar limitation of the first layer 410 is undoped and first layer 430 is highly doped with Mg) and

the third layer has pits on the surface, the pits are of a conical shape having an opening of a 10 nm or less inner diameter at the surface, and a density of the pits is lE+10/cm2 or less.

Stoffels does not explicitly talk about the third layer has pits on the surface, the pits are of a conical shape having an opening of a 10 nm or less inner diameter at the surface, and a density of the pits is lE+10/cm2 or less.



Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to use the method of Kim with routine experiment and optimization to have the claimed dimensions of pits shape, density, diameter etc. in order to control defects upon thin film growth according to the teaching of Kim ([0077). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claim 2: Stoffels teaches in [0094] wherein the first layer is made of GaN, the second layer is made of AlGaN, the third layer is made of GaN, and the P-type conductive impurity is Mg.

Regarding claim 3: Chen teaches in [0022] about well-known structure  wherein the layered structure is formed on a base substrate with a buffer layer made of nitride semiconductors interposed therebetween.

Regarding claim 4:   Chen teaches in [0022] about well-known structure   wherein the layered structure is formed on a base substrate with a buffer layer made of nitride semiconductors interposed
Response to Arguments
5.	Applicant's arguments with respect to claims 1 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897